Citation Nr: 1826638	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-12 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for left ear hearing loss; and if so, whether the claim should be granted.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a traumatic brain injury (TBI); and if so, whether the claim should be granted.

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right great toe disability; and if so, whether the claim should be granted.

4.  Entitlement to service connection for a heart disorder, claimed as congestive heart failure.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 2000 to July 2000, from October 2001 to October 2002, and from September 2005 to April 2007.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified at an August 2017 videoconference hearing before the undersigned Veterans Law Judge.  The transcript is of record and has been reviewed.

The issues of (1) entitlement to service connection for a foot disability (claimed as foot fungus/discolored nails/dry skin); (2) entitlement to an increased disability rating for a service-connected bilateral knee disability; and (3) entitlement to a total disability rating based on individual unemployability (TDI) due to service-connected disabilities, have been raised by the record in a March 2016 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of (1) entitlement to service connection for a TBI and (2) entitlement to service connection for a right great toe disability are addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  An August 2009 rating decision denied entitlement to service connection for left ear hearing loss; new and material evidence was not received within one year of notice of the determination and no appeal was taken from that determination.

2.  Evidence received since the August 2009 rating decision is new and material and raises a reasonable possibility of substantiating the claim for service connection for left ear hearing loss.

3.  The evidence does not demonstrate that the Veteran has a diagnosis of left ear hearing loss related to his military service.

4.  A January 2010 rating decision denied entitlement to service connection for a TBI and for a right great toe disability; new and material evidence was not received within one year of notice of the determination and no appeal was taken from that determination.

5.  Evidence received since the January 2010 rating decision is new and material and raises a reasonable possibility of substantiating the claim for service connection for a TBI.

6.  Evidence received since the January 2010 rating decision is new and material and raises a reasonable possibility of substantiating the claim for service connection for a right great toe disability.

7.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that his service-connected PTSD has made his cardiomyopathy/congestive heart failure worse.
CONCLUSIONS OF LAW

1. The August 2009 rating decision is final. 38 U.S.C. § 7105(c) (2014); 38 C.F.R. 
§ 20.1103 (2017).

2.  New and material evidence having been received, the claim for entitlement to service connection for left ear hearing loss is reopened.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156(a) (2017).

3. The criteria for entitlement to service connection for left ear hearing loss have not been met. 38 U.S.C. §§ 1110, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

4.  The January 2010 rating decision is final. 38 U.S.C. § 7105(c) (2014); 38 C.F.R. § 20.1103 (2017).

5.  New and material evidence having been received, the claim for entitlement to service connection for a TBI is reopened.  38 U.S.C. § 5108 (2014); 38 C.F.R. 
§ 3.156(a) (2017).

6.  New and material evidence having been received, the claim for entitlement to service connection for a right great toe disability is reopened.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156(a) (2017).

7.  The criteria for entitlement to service connection for a heart disorder, claimed as congestive heart failure, have been met. 38 U.S.C. §§ 1110, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.310 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the Veteran . . . ."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

II.  New and Material Evidence

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C. § 5108 (2014).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C. §§ 5108, 7105 (2014); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New" evidence is defined as existing evidence not previously submitted to agency decision-makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

A.  Left Ear Hearing Loss Claim

In August 2009, the RO issued a rating decision that denied the Veteran's claim seeking entitlement to service connection for left ear hearing loss.  Specifically, the RO found that there was no evidence of a current left ear hearing loss disability related to his military service.  Although notified of this decision, the Veteran did not timely file an appeal and no additional pertinent evidence was received in the year following this decision.  38 C.F.R. 3.156(b).  Under these circumstances, the August 2009 rating decision became final.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. 
§§ 20.201, 20.302 (2017).

In June 2011, the Veteran sought to reopen his claim seeking entitlement to service connection for left ear hearing loss. 

In its March 2013 rating decision, the RO reopened the Veteran's left ear hearing loss claim after determining that new and material evidence had been received.  Thereafter, the RO denied the claim on the merits.  

Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

When the RO issued its August 2009 rating decision, the evidence of record included the Veteran's service treatment records, post-service VA treatment records, and an April 2008 VA audiology examination report showing that the Veteran did not have a hearing loss problem in his left ear.  This evidence did not demonstrate that the Veteran had a current left ear hearing loss disability for VA purposes or that the Veteran had any left ear hearing impairment related to his in-service noise exposure. 

Evidence added to the record since the August 2009 rating decision includes (1) additional photocopies of the Veteran's service treatment records; (2) VA treatment records; (3) private medical records and opinions, (4) lay statements from the Veteran in support of his claim; and (5) a March 2012 VA examination report indicating that the Veteran had clinically normal hearing in his right ear and sensorineural hearing loss in his left ear at the 500 to 4000 Hertz and 6000 Hertz or higher frequency ranges.  

This evidence is "new" in that it was not previously considered by VA decision makers.  Moreover, this evidence is "material" because it raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that when determining whether evidence is new and material, the credibility of the evidence is presumed).  Specifically, this evidence shows that the Veteran was exposed to loud noise during his military service and now has some degree of hearing impairment that could have been caused by or the result of his in-service acoustic trauma based on his service as a military policeman while stationed in Iraq and exposure to small arms fire, grenade explosions, and rocket explosions.  Consequently, the Board finds that the evidence submitted since the August 2009 rating decision is both new and material.  Thus, the claim is reopened and the issue will be addressed on the merits in the section below.  38 U.S.C. § 7105; 38 C.F.R. 
§ 3.156. 

B.  Traumatic Brain Injury and Right Great Toe Disability Claims

In January 2010, the RO issued a rating decision which denied the Veteran's claim seeking entitlement to service connection for TBI.  The RO acknowledged that the Veteran had been diagnosed as having "mild traumatic brain injury" but found that service connection could not be granted because there were no service treatment records to corroborate the in-service events that the Veteran claims to have experienced which caused his diagnosed TBI.  

The RO's January 2010 rating decision also denied the Veteran's claim seeking entitlement to service connection for a right great toe disability.  In particular, the RO found that the Veteran's service treatment records did not show any complaints, treatments, or diagnosis for a right great toe during service.  Although notified of this decision, the Veteran did not timely file an appeal and no additional pertinent evidence was received in the year following this decision.  38 C.F.R. 3.156(b).  Under these circumstances, the August 2009 rating decision became final.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.201, 20.302.

In June 2011, the Veteran sought to reopen his claims seeking entitlement to service connection for a TBI and a right great toe disability.  In its March 2013 rating decision, the RO did not specifically address whether new and material evidence had been submitted to reopen these claims.  Nevertheless, the RO continued the previous denial of these claims after determining that the evidence of record "does not support a change in our prior decision."

In its March 2014 statement of the case, the RO denied the Veteran's TBI claim based on the determination that his TBI was not related to his military service.  Similarly, the RO denied the Veteran's right great toe claim based on the determination that his claimed condition was not related to his military service.   
Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

When the RO issued its January 2010 rating decision, the evidence of record included some of the Veteran's service treatment records, post-service VA treatment records, private medical records, and an April 2008 VA internal medicine examination report.  This evidence did not demonstrate that the Veteran experienced a traumatic brain injury or sustained a right great toe injury during his military service.  Additionally, these records did not demonstrate that the Veteran's current claimed disabilities were related to his military service. 

Evidence added to the record since the January 2010 rating decision includes copies of the Veteran's service treatment records, post-service VA treatment records, lay statements from the Veteran in support of his claims, VA examination reports, an article about TBIs, and a transcript of his hearing before the Board.  This evidence is "new" in that it was not previously considered by VA decision makers.  Moreover, this evidence is "material" because it raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. 110   (2010); see also Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that when determining whether evidence is new and material, the credibility of the evidence is presumed).  Specifically, this evidence shows that the Veteran may have diagnosed TBI and right toe disabilities related to his military service or the circumstances thereof.

Consequently, the Board finds that the evidence submitted since the January 2010 rating decision is both new and material.  Thus, these claims are reopened and the issues are being addressed in the Remand section below.  38 U.S.C. § 7105; 38 C.F.R. § 3.156.

III. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2014); 38 C.F.R. § 3.303 (2017).  Service connection for certain chronic diseases, to include sensorineural hearing loss, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C. §§ 1101, 1112, 1113 (2014); 38 C.F.R. §§ 3.307, 3.309 (2017).

To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

For VA compensation purposes, impaired hearing will be considered to be a disability when the auditory threshold level in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Left Ear Hearing Loss Claim

The Veteran is seeking entitlement to service connection for left ear hearing loss which he attributes to in-service noise exposure.

As an initial matter, the Board finds that Veteran's statements are competent evidence to relate a history of noise exposure during service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  His military personnel records confirm that he served as military policeman in the Army while stationed in Iraq.  These records also indicate that he received imminent danger pay for service in Iraq, as well as a National Defense Service Medal; Global War on Terrorism Service Medal; Iraq Campaign Service Medal; Army Service Ribbon; Armed Forces Reserve Medal with M device during service.  Thus, the Board finds that the Veteran was likely exposed to loud noise during his active duty service.

The Veteran's service treatment records are silent as to any complaint or diagnosis of left ear hearing loss.  A December 1999 enlistment audiogram revealed normal hearing in the Veteran's left ear.  See 38 C.F.R. § 3.385.  In-service audiograms conducted in April 2004 and October 2004 revealed steady noise exposure but indicated that he had normal hearing in his left ear.  See Id.

In April 2008, the Veteran was afforded a VA audiological evaluation.  During that examination, the Veteran reported that he was exposed to a hand grenade explosion during training in 2000 without ear protection and that he was exposed to M-16 rifle fire noise, grenade launcher noise, and a bomb explosion in 2005 to 2006.  He also indicated that he noticed ringing sound in both ears as a result of this exposure.  Audiometric testing during the examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
0
15
10

Using the Maryland CNC word list, the VA examiner indicated that the Veteran's speech recognition scores were 98 percent for the right ear and 98 percent for the left ear.  The examiner noted that the level of presentation was 45 dB hearing loss in the right and 45 dB hearing loss in the left ear and that pure tone audiogram showed a noise notch at 4000 Hz for the right ear and at 3000 Hz for the left ear.  Based on these findings, the examiner opined that the Veteran had clinically normal hearing in both ears and "no hearing problems." 

In July 2009, the Veteran presented with complaints of hearing loss in his left ear.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
LEFT
10
10
10
15
25

The audiologist who conducted that evaluation found good speech recognition in both ears and that the Veteran's left ear hearing was within normal limits.  A follow-up VA treatment note from August 2009 revealed "no obvious hearing loss."

An otolaryngology note dated February 2010 reflects that the Veteran was seen for left-sided tube placement but decided to hold off until after a month trial of nasal spray. 

A March 2011 audiological consultation revealed normal hearing in the right ear and mild sensorineural hearing loss in the left ear at the 4000 to 8000 Hertz frequency range.  See Id.

In May 2012, the Veteran was afforded another VA audiological examination to determine whether any found hearing impairment was related to his military service, to include his in-service noise exposure.  During that evaluation, the Veteran reported that he was a military policeman during service, that he fired weapons, and that he used hearing protection that was issued by the military.  The Audiometric testing during the examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
20
25
30

Using the Maryland CNC word list, the VA examiner observed that the Veteran's speech recognition scores were 96 percent for the right ear and 96 percent for the left ear.  Based on these results, the VA examiner indicated that the Veteran had clinically normal hearing in his right ear and sensorineural hearing loss in his left ear at the 500 to 4000 Hertz and 6000 Hertz or higher frequency ranges.  Nevertheless, the examiner concluded that the Veteran's hearing loss does not meet the criteria for compensation under 38 C.F.R. § 3.385.

At his August 2017 videoconference hearing before the Board, the Veteran testified that he continues to experience hearing loss in his left ear and that he currently wears hearing aids.

Based on a longitudinal review of the record, the Board finds that service connection for left ear hearing loss is not warranted.  There is no competent evidence showing that the Veteran currently has left ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385.

The Veteran's service treatment records are silent as to any complaint or diagnosis of left ear hearing loss.  Furthermore, the Veteran was provided comprehensive VA audiological examinations in April 2008 and May 2012.  Both examiners found that the Veteran had normal hearing in both ears.  Although the Veteran's hearing thresholds at the various frequencies may have shifted slightly over the years, the competent medical evidence of record fails to show that the Veteran's hearing acuity has ever reached the level wherein it is considered a disability for VA purposes.  38 C.F.R. § 3.385.

While the Veteran's inservice exposure to loud noise is not disputed, the Veteran as a layperson has not been shown to be capable of making medical conclusions; thus, his statements regarding a current diagnosis of left ear hearing loss are not competent.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of [a] present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to VA's adjudication of the claim).

In the absence of competent medical evidence of current left ear hearing loss for VA purposes, the criteria for establishing service connection for left ear hearing loss have not been established.  Therefore, the preponderance of the evidence is against the Veteran's claim, and service connection for left ear hearing loss is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Heart Disorder (Congestive Heart Failure) Claim

The Veteran contends that he is entitled to service connection for a heart disorder, to include as due to his service-connected posttraumatic stress disorder (PTSD).  Specifically, he asserts that his PTSD caused his current heart disorder.  See April 2014 Appeal to the Board of Veterans' Appeals (VA Form 9); see also August 2017 Board Hearing Transcript. 

Initially, the Board concedes the Veteran was diagnosed as having cardiomyopathy.  The Veteran was diagnosed sometime between May 2011 and February 2015, although an exact diagnosis date is not clear.  See February 2015 Private Medical Opinion by Long Beach VA Staff Cardiologist H.O., M.D.  Additionally, service connection is currently established for PTSD at 70 percent disabling.

In his February 2015 medical opinion, Dr. O. opined that, while the etiology of the Veteran's cardiomyopathy is unknown, it "could be related to his severe posttraumatic stress syndrome which is service-connected."  He further explained, "Today in cardiology, we are seeing many patients who suffered extreme emotional stress develop a cardiomyopathy and congestive heart failure; we call this syndrome stress induced cardiomyopathy."  Dr. O. also indicated that the Veteran's cardiac status had improved but that he would have to take heart medications for the rest of his life.  Thereafter, Dr. O. concluded that he strongly supported the notion that the Veteran's cardiomyopathy is "service connected."

Dr. O.'s February 2015 medical opinion is highly probative and credible evidence.  At the time he provided the opinion, Dr. O. had treated the Veteran for cardiomyopathy for four years.  Moreover, he provided a clear and concise medical opinion with rationale that support's the Veteran's claim; that his cardiomyopathy could be related to his service-connected PTSD.  As a Staff Cardiologist, Dr. O. based his opinion on his expertise in Cardiology, as well as his observation that "many patients who suffered extreme emotional stress develop a cardiomyopathy and congestive heart failure."   This opinion is competent and probative evidence supported by the additional medical and lay evidence of record.  Moreover, there is no conflicting competent medical opinion of record.

Therefore, the Board finds it reasonable to infer that the Veteran's cardiomyopathy is "at least as likely as not" related to his service-connected PTSD.  With resolution of reasonable doubt in the Veteran's favor, the Board finds that his service-connected PTSD has made his cardiomyopathy worse.  A grant of secondary service connection is thus warranted.  38 C.F.R. §§ 3.102, 3.310.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for left ear hearing loss is reopened, and to that extent only, the claim is granted.

New and material evidence having been received, the claim of entitlement to service connection for a TBI is reopened, and to that extent only, the claim is granted.

New and material evidence having been received, the claim of entitlement to service connection for a right great toe disability is reopened, and to that extent only, the claim is granted.

Service connection for hearing loss is denied.

Service connection for a heart disorder, claimed as congestive heart failure, is granted.


REMAND

The Board finds that VA has a further duty to assist the Veteran in developing evidence pertinent to his claims.  38 U.S.C. § 5103A (2014); 38 C.F.R. 
§ 3.159 (2017).

A.  TBI Claim

The Veteran is seeking entitlement to service connection for traumatic brain injury (TBI).  The Veteran reports that his residential compound was bombed by insurgents in Iraq in 2006.  He claims that he stumbled and hit his head against the rubble trying to exit the building.  

Multiple VA treatment records reference a possible TBI when discussing the Veteran's medical history.  An August 2009 VA treatment record provides a diagnosis of "mild traumatic brain injury," and a March 2010 VA treatment record reveals a reassessment of "mild traumatic brain injury."  An August 2014 VA treatment record indicates that TBI screening was not required due to a prior TBI diagnosis.

In May 2012, the Veteran was afforded a VA headaches examination.  The VA examiner diagnosed the Veteran as having tension headaches and opined that these headaches were "less likely than not" incurred in or caused by his military service.  In support of this opinion, the examiner indicated that the Veteran's service treatment records did not contain any reference to or documentation of a TBI, evaluation for headaches, or treatment for headaches.

Nevertheless, at his August 2017 hearing before the Board, the Veteran provided a detailed account of the explosions at his residential compound.

A VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Here, the RO must take appropriate measures to verify whether the Veteran's residential compound was bombed by insurgents in Iraq in 2006.  The RO must also attempt to obtain any additional service treatment and personnel records, if they exist.  Thereafter, the Veteran must be afforded an appropriate VA examination to ascertain the exact nature of any current residuals of a TBI.  If a TBI is diagnosed on evaluation, the examiner must provide an adequate medical opinion addressing the etiology of that TBI.  In doing so, the examiner should address the Veteran's lay statements regarding what he experienced during his military service and any circumstances of service that may have resulted in a TBI. 

B.  Right Great Toe Disability

The Veteran is seeking entitlement to service connection for a right great toe disability.

Outpatient treatment records from the VA Medical Center in Long Beach dated in July 2009 reveal that the Veteran complained that his right great toe was very painful.  He indicated that he had a similar episode 8 months prior to this evaluation.  

An MRI from December 2009 revealed no acute fracture or dislocation.  Hallux without as of 22 degrees was noted.  Bony structures were in proper alignment. Bony mineralization appeared normal without evidence of osseous lesion.  No soft tissue abnormalities were noted.  An impression of 22 degrees hallux valgus first digit was provided. 

At a May 2012 VA examination, the VA examiner found evidence of a previous bunionectomy with flattening of the distal medial aspect of the first metatarsal of the right foot.  The examiner also found evidence of a healed osteotomy with a small suture in the mid-shaft of the proximal phalanx of the big toe.  Normal alignment was noted.  There were small spurs from the articular margins and mild joint space narrowing in the first metatarsophalangeal joint.  The other joints were normal.

At his August 2017 hearing before the Board, the Veteran pointed out that he was service-connected for a left great toe, status post bunionectomy, which he was treated for while on active duty.  He essentially claims that he incurred the same problem for his nonservice-connected right great toe while in service. 
A VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon, 20 Vet. App. at 83.

Here, the Veteran must be afforded an appropriate VA examination to ascertain the exact nature of any current right great toe disability.  If a right great toe disability is diagnosed on evaluation, the examiner must provide an adequate medical opinion addressing the etiology of that right great toe disability.  In doing so, the examiner should address the Veteran's lay statements regarding what he experienced during his military service and any circumstances of service that may have resulted in a right great toe disability. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO must take appropriate measures to verify whether the Veteran's residential compound was bombed by insurgents in Iraq in 2006.  The RO must also attempt to obtain any additional service treatment and personnel records, if they exist.    

2.  The Veteran must be afforded an appropriate VA examination to ascertain the exact nature of any current residuals of a TBI.  If a TBI is diagnosed on evaluation, the examiner must provide an adequate medical opinion addressing the etiology of that TBI, to include whether it is "at least as likely as not" that the Veteran's TBI was incurred in, caused by, or otherwise related to his military service.  In doing so, the examiner should address the Veteran's lay statements regarding what he experienced during his military service and any circumstances of service that may have resulted in a TBI.

3.  The Veteran must be afforded an appropriate VA examination to ascertain the exact nature of any current right great toe disability.  If a right great toe disability is diagnosed on evaluation, the examiner must provide an adequate medical opinion addressing the etiology of that right great toe disability, to include whether it is "at least as likely as not" that the Veteran's great right toe disability was incurred in, caused by, or otherwise related to his military service.  In doing so, the examiner should address the Veteran's lay statements regarding what he experienced during his military service and any circumstances of service that may have resulted in a right great toe disability.

4.  The RO should undertake any other development determined to be warranted.

5.  Finally, the RO must readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  The case should then be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


